             Case 2:19-cv-00362-GMN-DJA Document 23 Filed 08/07/19 Page 1 of 3



     THE URBAN LAW FIRM
 1   Michael A. Urban, Nevada State Bar No. 3875
     Nathan R. Ring, Nevada State Bar No. 12078
 2   4270 S. Decatur Blvd., Suite A-9
     Las Vegas, Nevada 89103
 3   Telephone: (702) 968-8087
     Facsimile: (702) 968-8088
 4   E-mail:    murban@theurbanlawfirm.com
                nring@theurbanlawfirm.com
 5   Counsel for Plaintiffs
 6

 7                               UNITED STATES DISTRICT COURT

 8                                       DISTRICT OF NEVADA

 9     TRUSTEES OF THE BRICKLAYERS &                   CASE NO: 2:19-cv-00362-GMN-CWH
       ALLIED CRAFTWORKERS LOCAL 13
10     DEFINED CONTRIBUTION PENSION
       TRUST FOR SOUTHERN NEVADA;
11     TRUSTEES OF THE BRICKLAYERS &
       ALLIED CRAFTWORKERS LOCAL 13
12     HEALTH BENEFITS FUND; TRUSTEES OF               STIPULATION FOR DISMISSAL
       THE BRICKLAYERS & ALLIED
13     CRAFTWORKERS LOCAL 13 VACATION                  WITHOUT PREJUDICE
       FUND; BRICKLAYERS & ALLIED
14     CRAFTWORKERS LOCAL 13 NEVADA;
       TRUSTEES OF THE BRICKLAYERS &
15     TROWEL TRADES INTERNATIONAL
       PENSION FUND; TRUSTEES OF THE
16     BRICKLAYERS & TROWEL TRADES
       INTERNATIONAL HEALTH FUND; and
17     TRUSTEES OF THE INTERNATIONAL
       MASONRY INSTITUTE,
18
                           Plaintiffs,
19
       vs.
20
       PEGASUS MARBLE, INC., a Nevada
21     corporation; and GAGIK ZARGARYAN, an
       individual,
22
                           Defendants.
23

24

25

26

27

28

                                                   1
           Case 2:19-cv-00362-GMN-DJA Document 23 Filed 08/07/19 Page 2 of 3




 1          Plaintiffs, TRUSTEES OF THE BRICKLAYERS & ALLIED CRAFTWORKERS LOCAL 13

 2   DEFINED CONTRIBUTION PENSION TRUST FOR SOUTHERN NEVADA, TRUSTEES OF THE

 3   BRICKLAYERS & ALLIED CRAFTWORKERS LOCAL 13 HEALTH BENEFITS FUND,

 4   TRUSTEES OF THE BRICKLAYERS & ALLIED CRAFTWORKERS LOCAL 13 VACATION

 5   FUND (hereinafter “BAC Trusts”); BRICKLAYERS & ALLIED CRAFTWORKERS LOCAL 13

 6   NEVADA (hereinafter “Local 13”); TRUSTEES OF THE BRICKLAYERS & TROWEL TRADES

 7   INTERNATIONAL PENSION FUND; TRUSTEES OF THE BRICKLAYERS & TROWEL TRADES

 8   INTERNATIONAL HEALTH FUND; and TRUSTEES OF THE INTERNATIONAL MASONRY

 9   INSTITUTE (hereinafter “International Trusts”) (hereinafter collectively as “Plaintiffs” or “Trust

10   Funds”), by and through their counsel of record, The Urban Law Firm and Defendants, PEGASUS

11   MARBLE, INC. and GAGIK ZARGARYAN (hereinafter collectively as “Defendants”), by and through

12   their counsel of record, Law Office of Daniel Marks, hereby agree and stipulate subject to the approval

13   and Order of the Court, as follows:

14                  1.      A full and final settlement of the above-entitled action has been entered into and

15   agreed to by the parties. Therefore, the parties request this action be dismissed without prejudice.

16                  2.      The parties have executed a Settlement Agreement and Mutual Release setting

17   forth the terms of their agreement. The terms and conditions of the Settlement Agreement and Mutual

18   Release, and all documents referred to or attached thereto, are incorporated herein by this reference.

19                  3.      Each party to bear its own fees and costs.

20

21

22

23

24

25

26

27

28

                                                          2
          Case 2:19-cv-00362-GMN-DJA Document 23 Filed 08/07/19 Page 3 of 3




 1
     DATED: August 7, 2019             THE URBAN LAW FIRM
 2

 3                                            /s/ Nathan R. Ring
                                       MICHAEL A. URBAN, Nevada State Bar No. 3875
 4                                     NATHAN R. RING, Nevada State Bar No. 12078
                                       4270 S. Decatur Blvd., Suite A-9
 5                                     Las Vegas, NV 89103
                                       Telephone: (702) 968-8087
 6                                     Facsimile: (702) 968-8088
                                       E-mail: murban@theurbanlawfirm.com
 7                                            nring@theurbanlawfirm.com
                                       Counsel for Plaintiffs
 8

 9   DATED: August 7, 2019             LAW OFFICE OF DANIEL MARKS

10                                     By:    /s/ Daniel Marks
                                       Daniel Marks, Nevada State Bar No. 002003
11                                     Adam Levine, Nevada State Bar No. 004673
                                       Counsel for Defendants
12

13

14

15                                     IT IS SO ORDERED.

16                                                  20 day of August, 2019.
                                        DATED this ____
17

18

19                                     Gloria M. Navarro, Chief Judge
                                       UNITED STATES DISTRICT COURT
20

21

22

23

24

25

26

27

28

                                             3
